El Juez Presidente, Se. Quiñones,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho y los de derecho á excepción del 6o., 7o., 8o., y 10°. Considerando de la senten-tencia apelada.
Considerando: que si bien la prueba que obra en autos es bastante para acreditar que Don Juan Bianchi Pagan y su Sucesión han estado en la posesión de los terrenos ocupados por los caminos que se ventilan en estos autos, no así para declarar que á dicha Sucesión corresponda la propiedad de los expresados terrenos, toda vez que sobre este particular no se ha propuesto por la Sucesión demandante, concreta y determinadamente, prueba alguna.
Considerando: que con arreglo á la Sección 63 de la Orden General Número 118, serie de 1899, las costas deben impon-erse al litigante cuyas pretensiones hubiesen sido totalmente *318desestimadas y que en los demás casos debe el Tribunal resolver sobre ellas con arreglo á equidad.
Vistas las disposiciones legales que se citan en la referida sentencia aplicables al caso. Fallamos: que debemos confir-mar y confirmamos la sentencia apelada, excepto en cuanto por ella se declaran de la propiedad de la Sucesión deman-dante los terrenos ocupados y atravesados por los caminos á que se refieren estos autos, sobre cuyo extremo se desestiima la demanda, y declarándose sin especial condenación las cos-tas de ambas instancias.
Jueces concurrentes: Sres. Hernández, Figueras, Sulz-bacber y MacLeary.